Citation Nr: 1811830	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained a TBI as a result of multiple events during his 24-year active duty service career.  The incidents he reported included being exposed to explosions while deployed to Iraq, being in a vehicle that was struck by a rocket-propelled grenade while in Iraq, falling out of a tree while stationed in Fort Polk, having a machine gun fall on his head while in Bosnia, and being struck in the helmet with a bullet round while in Panama.  See December 2016 VA examination, April 2017 Board hearing testimony.

The Veteran's DD-214 reflects that he had eight years of Foreign Service, which included deployments to Iraq, Panama, and Bosnia, and he served in a designated imminent danger pay area.  His primary specialty was noted to be in financial management.  However, it does not appear from a review of the claims folder that the Veteran's complete military personnel records have been retrieved.  On remand, any such outstanding records should be retrieved.  Otherwise, the unavailability of these records should be documented in the Veteran's claims folder.

In December 2016, the Veteran was afforded a VA examination on this issue, at which time he was noted to have a diagnosis of a TBI.  The VA examiner provided an opinion that the Veteran's TBI was less likely than not related to an in-service head injury that resulted in a CT scan which occurred in August 1998.  However, the VA examiner's opinion does not more broadly address whether the Veteran's diagnosed TBI is related to any incident of active duty service.  The examiner did state that other events during service as described by the Veteran did meet the criteria for a diagnosis of a TBI.  However, the examiner provided no rationale to explain this conclusory statement.  In light of these deficiencies, the Veteran's claim should be remanded for an addendum opinion.   

Lastly, since this claim is being returned to the AOJ, the file should be updated to include all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and any other appropriate records depositories.  If no such records are available, this fact should be documented in the Veteran's claims file.

2.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

3.  Then return the claims file to the examiner who conducted the Veteran's December 2016 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's diagnosed TBI.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

Is it least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed TBI had its onset in service or is otherwise related to active duty?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of his cognitive problems and the reported in-service events he believes led to his TBI.  

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




